UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended June 30, 2007. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-27023 Technest Holdings, Inc. (Exact name of Registrant as specified in its Charter) Nevada (State or other jurisdiction of incorporation or organization) 10411 Motor City Drive, Suite 650, Bethesda, MD (Address of principal executive offices) 10411 Motor City Drive, Suite 650, Bethesda, MD (Mailing Address) 88-0357272 (I.R.S. Employer Identification No.) 20817 (Zip Code) Issuer’s Telephone Number: (301) 767-2810 Securities registered pursuant to Section 12(b) of the Act: Title of Class Name of each exchange on which registered None Not Applicable Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.001 per share (Title or Class) Check whether the issuer is required to file reports pursuant to Section 13 or 15(d) of the Exchange Act[X] Yes [] No Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding twelve (12) months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days. [X ] Yes [ ] No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes[ X ] No The issuer’s revenues for the year ended June 30, 2007, excluding discontinued operations in accordance with Statement of Financial Accounting Standard No. 144,were $3,396,795. The aggregate market value of the voting and non-voting common equity held by non-affiliates* computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of September 21, 2007 (See definition of affiliate in Rule 12b-2 of the Exchange Act.) was: $2,807,315. * Affiliates for the purpose of this item refers to the issuer’s officers and directors and/or any persons or firms (excluding those brokerage firms and/or clearing houses and/or depository companies holding issuer’s securities as record holders only for their respective clienteles’ beneficial interest) owning 5% or more of the issuer’s Common Stock, both of record and beneficially. APPLICABLE ONLY TO CORPORATE REGISTRANTS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 20,030,979 shares as of September 21, 2007, all of one class of common stock, $0.001 par value. DOCUMENTS INCORPORATED BY REFERENCE Documents Incorporated by reference:Proxy Statement for the 2007 annual meeting of stockholders Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] TECHNEST HOLDINGS, INC. FORM 10-KSB TABLE OF CONTENTS June 30, 2007 Part I Item 1. Description of Business 1 Item 2. Description of Property 9 Item 3. Legal Proceedings 10 Item 4. Submission of Matters to a Vote of Security Holders 11 Part II Item 5. Market for Common Equity and Related Stockholder Matters 12 Item 6. Management’s Discussion and Analysis 13 Item 7. Financial Statements F-1 Item 8. Changes in and Disagreements With Accountants on Accounting and Financial Disclosures 33 Item 8A. Controls and Procedures 33 Item 8B Other Information 33 Part III Item 9. Directors and Executive Officers of the Registrant; Compliance with Section 16(a) of the Exchange Act 33 Item 10. Executive Compensation 33 Item 11. Security Ownership of Certain Beneficial Owners and Management 33 Item 12. Certain Relationships and Related Transactions 33 Item 13. Exhibits 34 Item 14. Principal Accountant Fees and Services 40 -i- NOTE REGARDING FORWARD-LOOKING STATEMENTS This annual report on Form 10-KSB contains forward-looking statements, which involve risks and uncertainties, such as our plans, objectives, expectations and intentions. You can identify these statements by our use of words such as “may,” “expect,” “believe,” “anticipate,” “intend,” “could,” “estimate,” “continue,” “plans,” or their negatives or cognates. Some of these statements include discussions regarding our future business strategy and our ability to generate revenue, income and cash flow. We wish to caution the reader that all forward-looking statements contained in this Form 10-KSB are only estimates and predictions. Our actual results could differ materially from those anticipated as a result of risks facing us or actual events differing from the assumptions underlying such forward-looking statements. Readers are cautioned not to place undue reliance on any forward-looking statements contained in this Annual Report on Form 10-KSB. We will not update these forward-looking statements unless the securities laws and regulations require us to do so. In this annual report on Form 10-KSB, and unless the context otherwise requires “Technest,” the “Company,” “we,” “us” and “our” refer to Technest Holdings, Inc. and its subsidiaries, taken as a whole. All dollar amounts in this Annual Report are in U.S. dollars, unless otherwise stated. The information contained in this report has been retroactively adjusted to reflect a 1-for-211.18 reverse stock split of our common stock effective July 19, 2005, where we exchanged 211.18 shares of common stock for one new share of common stock, thereby reducing the number of shares outstanding. IMPORTANT ADDITIONAL INFORMATION WILL BE FILED WITH THE SEC Technest will file a proxy statement or information statement, as applicable, with the SEC in connection with the proposed sale of EOIR.Investors and security holders are urged to read the proxy statement or information statement when it becomes available and any other relevant documents filed with the SEC because they will contain important information.Investors and security holders will be able to obtain these documents free of charge at the website maintained by the SEC at www.sec.gov.Technest and its respective directors, executive officers and other possible employees and advisors, may be deemed to be participants in the solicitation of proxies from the stockholders of Technest in connection with the proposed sale of EOIR. -ii- PART I Item 1. Description of Business Recent Developments Proposed Sale of EOIR Technologies, Inc. On September 10, 2007, Technest Holdings, Inc. (the “Company” or “Technest”) and its wholly owned subsidiary, E-OIR Technologies, Inc. (“EOIR”), entered into a Stock Purchase Agreement with EOIR Holdings LLC, a Delaware limited liability company ( “LLC”), pursuant to which Technest will sell EOIR to LLC.LLC is an entity formed on August 9, 2007 by The White Oak Group, Inc., an Atlanta, Georgia based private investment firm, for the purposes of facilitating this transaction.The White Oak Group, Inc. is a private investment firm focused on investments in the aerospace and defense industry, with an emphasis on the following sectors: Homeland security (detection and deterrence); avionics and instrumentation; command and control; and communication networks and services. The sale of EOIR to LLC will be structured as a stock sale in which LLC will acquire all of the outstanding stock of EOIR in exchange for approximately $34 million in cash, $11 million of which will be paid at closing and $23 million of which will be paid upon the successful re-award to EOIR of the contract with the U.S. Army's Night Vision and Electronics Sensors Directorate. In accordance with Statement of Financial Accounting Standard No. 144 (“SFAS 144”), EOIR is presented as a discontinued operation in the consolidated financial statements. Summary of the Transaction Pursuant to the terms of the Stock Purchase Agreement, at the closing, LLC will acquire all of the outstanding common stock of EOIR from Technest and LLC will pay Technest $11 million in cash.The initial cash payment due at closing will be subject to adjustment (up or down) depending on EOIR’s net working capital on the closing date.In addition to the initial cash payment, LLC has agreed to pay Technest an additional contingent payment of $23 million if, on or prior to December 31, 2009, EOIR is awarded the follow-on of EOIR’s current contract with the U.S. Army's Night Vision and Electronics Sensors Directorate. We estimate that the contract will be awarded during fiscal 2008. Technest and LLC have agreed to deposit $200,000 of the initial purchase price payment and $2.3 million of the contingent purchase price payment (if any) in an escrow account to secure indemnification obligations of Technest under the Stock Purchase Agreement. As a condition of the sale, the proceeds will be used to extinguish debt from Silicon Valley Bank, Shelter Island and the former EOIR note holders. As of June 30, 2007, the face value of these loans was $9,785,616. The transaction has been approved unanimously by the board of directors of Technest and EOIR. The board of directors of Technest was advised by Rodman &
